DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species II (Figures 6-9 and 29-35) in the reply filed on 10/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Applicant states that each of claims 1-3, 8-20, and 24-29 are readable on the elected species, and that claims 1-4 and 27-29 are generic and read on all species. The Examiner agrees that claims 1-4 and 27-29 are readable on all species, however, disagrees that each of claims 1-3, 8-20, and 24-29 are readable on the elected species. The Applicant elected Species II (Figures 6-9 and 29-35), where the locking fixing element is a shaped sheet metal part and the holding element is integral with the locking fixing element. However, Claims 14-15 claim that the locking fixing element is a shaped wire part (which is Species III), and Claims 12, 18, and 20 claim that the holding element is configured separately from the locking fixing element which is not part of the elected Species. 
Therefore, as Claims 5-7, 12, 14-15, 18, and 20-23 are directed to non-elected Species, Claims 5-7, 12, 14-15, 18, and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16a.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4, 8-11, 13, 16-17, 19, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Line 8 recites the limitation "both axial directions".  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what part the axial direction is in reference to. 
Line 12 recites the limitation “at least one axial direction”. However, Line 8 previously disclosed “both axial directions”. Therefore it is unclear if “at least one axial direction” of line 12 is one of the axial direction previously disclosed or if it is a new axial direction. Additionally, it is unclear what part the axial direction is in reference to.

Regarding Claim 9
Lines 4-5 recites the limitation “at least one of the locking meshing portions”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 only disclosed a single locking meshing portion. 

Regarding Claim 13
Line 2 recites the limitation “a holding element”. However, Claim 11 previously disclosed a holding element. Therefore it is unclear if the holding element of claim 13 is the same holding element as claimed in claim 11 or if it is a new limitation.

Regarding Claim 17
Line 2 recites the limitation “at least one of the holding elements”. There is insufficient antecedent basis for this limitation in the claim. Claim 11 previously disclosed that “at least one of the holding sections comprises a holding element”. 

Regarding Claim 24

Line 5 recites the limitation “the outer side of the inner housing”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 25
Line 6 recites the limitation “an inner side”. However claim 24 previously disclosed “an inner side”. Therefore it is unclear if the inner side of line 6 is the same inner side as claimed in claim 24 or if it is a new limitation entirely. 

Regarding Claims 2-4, 8, 10-11, 16, 19, and 26-29
Claims 2-4, 8, 10-11, 16, 19, and 16-29 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 4, 8-11, 13, 17, 19, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vyelayev et al., JP 2017002899 A (U.S. Patent US 10,132,226 will be referred to hereafter). 

Regarding Claim 1
Vyelayev discloses an exhaust gas treatment assembly unit (1) for an exhaust system of an internal combustion engine (Vyelayev, Abstract), the exhaust gas treatment assembly unit (1) comprising: a tubular outer housing (2) elongated in a direction of an outer housing longitudinal axis (10); a tubular inner housing (6) elongated in a direction of an inner housing longitudinal axis (10), wherein an exhaust gas treatment unit (7) is carried in the inner housing (6); and a locking fixing device (19, 20) configured to detachably fix the inner housing (6) in the outer housing (2), wherein the locking fixing device (19, 20) comprises: a locking fixing element (19), held at the inner housing (6) in both axial direction, with a radially outward prestressed locking meshing portion (19); and a locking receiving area (at (23)) associated with the locking meshing portion (19) and interacting with the locking meshing portion (19) for holding the inner housing (6) in the outer housing (2) in at least one axial direction, at the outer housing (2) (Vyelayev, Column 7, Lines 25 – 67, Figures 1, 2, and 5). 

Regarding Claim 4
Vyelayev discloses the system as rejected in Claim 1 above. Vyelayev further discloses that the locking fixing element (19) comprises further locking meshing portions (19) to provide a plurality of locking meshing portions (19) arranged at spaced locations from one another in a circumferential direction about the inner housing longitudinal axis (Vyelayev, Column 7, Lines 33 – 43, Figures 1, 2, and 5). 

Regarding Claim 8
Vyelayev discloses the system as rejected in Claim 1 above. Vyelayev further discloses that the locking fixing device comprises further locking fixing elements (19) to provide a plurality of locking fixing elements (19) that follow one another in a circumferential direction about the inner housing longitudinal axis (Vyelayev, Figure 1). 

Regarding Claim 9
Vyelayev discloses the system as rejected in Claims 1 and 8 above. Vyelayev further discloses that the locking fixing device comprises further holding areas (at (23)), with each of the holding area (at (23)) holding one of the locking fixing elements (19) at the inner housing (6) in both axial direction; each of the locking fixing elements (19) comprises at least one of the locking meshing portions (19) projecting radially outwards with respect to the holding area (at (23)) (Vyelayev, Figures 1, 2, and 5). 

Regarding Claim 10
Vyelayev discloses the system as rejected in Claims 1 and 8-9 above. Vyelayev further discloses that each of the holding areas comprise holding sections arranged at spaced locations from one another in the circumferential direction about the inner housing longitudinal axis (Vyelayev, Figures 1, 2, and 5). 

Regarding Claim 11
Vyelayev discloses the system as rejected in Claims 1 and 8-10 above. Vyelayev further discloses that at least one of the holding sections comprises a holding element (24) provided integrally at the locking fixing element (19) (Vyelayev, Figure 5). 

Regarding Claim 13


Regarding Claim 17
Vyelayev discloses the system as rejected in Claims 1 and 8-11 above. Vyelayev further discloses that at least one of the holding elements (24) is provided by an end section of the locking fixing element (19), which said end section passes through an opening in the inner housing (6) (Vyelayev, Figure 5).

Regarding Claim 19
Vyelayev discloses the system as rejected in Claims 1 and 8-10 above. Vyelayev further discloses that the locking fixing element (19) is fixed at the inner housing (6) by a connection in substance (welding) in at least one holding section (at (23)) (Vyelayev, Figure 5). 

Regarding Claim 27
Vyelayev discloses the system as rejected in Claim 1 above. Vyelayev further discloses mounting material (40) arranged between the inner housing (6) and the outer housing (2) (Vyelayev, Column 9, Lines 18-27, Figures 1 and 3). 

Regarding Claim 28
Vyelayev discloses the system as rejected in Claims 1 and 27 above. Vyelayev further discloses that the locking fixing device acts in an axial end area of the inner housing (6) between the inner housing (6) and the outer housing (2); and the mounting material (40) is provided at least in another axial end 

Regarding Claim 29
Vyelayev discloses the system as rejected in Claims 1 and 27 above. Vyelayev further discloses that the mounting material (40) is held under compression between the inner housing (6) and the outer housing (2) (Vyelayev, Column 9, Lines 18-27, Figures 1 and 3). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyelayev et al., JP 2017002899 A (U.S. Patent US 10,132,226 will be referred to hereafter), in view of Otani, JPH10337A.

Regarding Claim 2

Otani teaches an exhaust gas treatment assembly unit, in which a tubular inner housing (1) is detachably fixed to a tubular outer housing (2) via a locking fixing device (10, 3), configured to detachably fix the inner housing (1) in the outer housing (2), wherein the locking fixing device (10, 3) comprises: a locking fixing element (10), held at the inner housing (1) in both axial direction, with a radially outward prestressed locking meshing portion (10); and a locking receiving area (3) associated with the locking meshing portion (10) and interacting with the locking meshing portion (10) for holding the inner housing (1) in the outer housing (2) in at least one axial direction, at the outer housing (2), wherein the locking receiving area (3) comprises a radially inwardly open locking depression (3) extending in at least some areas in a circumferential direction about the outer housing longitudinal axis (Otani, Figure 5). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vyelayev such that the locking receiving area comprises a radially inwardly open locking depression extending in at least some areas in a circumferential direction about the outer housing longitudinal axis as is taught by Otani as being well known to one of ordinary skill in the art. A simple substitution of one known element (locking receiving area of Vyelayev) for another known element (locking receiving rea of Otani) to obtain predictable results (fixing of the inner housing to the outer housing) is an obvious extension of prior art teachings, KSR, 550 U.S. at 415-416, 82 USPQ2d at 1395, MPEP 2141 III B.

Regarding Claim 3
. 

10.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyelayev et al., JP 2017002899 A (U.S. Patent US 10,132,226 will be referred to hereafter), in view of Sims, US 2011/0035903.

Regarding Claim 16
Vyelayev discloses the system as rejected in Claims 1 and 8-9 above. Vyelayev further discloses that the locking fixing element (19) is formed as a spring bracket. However, Vyelayev does not explicitly disclose that the locking fixing element is configured as a shaped sheet metal part. 
Sims teaches that spring brackets are configured as shaped sheet metal members (Sims, [0017]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the locking fixing element of Vyelayev is configured as a shaped sheet metal part as Vyelayev teaches that the flocking fixing element is formed as a spring bracket and Sims teaches that it is well known in the art for spring brackets to be configured as shaped sheet metal members. Therefore, it is obvious that the locking fixing element of Vyelayev is configured as a shaped sheet metal part. 

11.	Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyelayev et al., JP 2017002899 A (U.S. Patent US 10,132,226 will be referred to hereafter), in view of Werni et al., US 2015/0107458.

Regarding Claim 24
Vyelayev discloses the system as rejected in Claims 1 and 8-9 above. Vyelayev further discloses a holding section (24) that extends radially inwards over the inner housing (6) from the outer side and extending behind the inner housing (6) on an inner side (Vyelayev, Figure 5). 
However, Vyelayev does not disclose that the holding area comprises two holding sections arranged at spaced locations from one another in the direction of the inner housing longitudinal axis and extending radially inwards over the inner housing from the outer side and extending behind the inner housing on an inner side and a support section supported on the outer side of the inner housing between the holding sections and the locking meshing portion projects radially outwards for meshing with an associated locking receiving area and is provided between the support section and one of the holding sections.
Werni teaches a locking fixing element (27) that includes a holding area that comprises two holding sections (H1, H2, annotated Figure 2d of Werni below) arranged at spaced locations from one another in the direction of the inner housing longitudinal axis and a support section (S, annotated Figure 2d of Werni below) supported on the outer side of the inner housing (29) between the holding sections (H1, H2); wherein a locking meshing portion (31, 31”’) projects radially outwards for meshing with an associated locking receiving area (at (31) and (31”’)) and is provided between the support section (S) and one of the holding sections (H1, H2) (Werni, annotated Figure 2d below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vyelayev such that that the holding area comprises two holding sections arranged at spaced locations from one another in the direction of the inner housing longitudinal axis and extending radially inwards over the inner housing from the outer side and extending behind the inner housing on an inner side and a support section supported on the outer side 

    PNG
    media_image1.png
    528
    589
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2d of Werni

Regarding Claim 25
Vyelayev and Werni teach the system as rejected in Claims 1, 8-9, and 24 above. Vyelayev further discloses that at least one holding leg in the area of an axial end of the inner housing (6) from 

    PNG
    media_image2.png
    335
    456
    media_image2.png
    Greyscale

Figure 2: Annotated Portion of Figure 2d of Werni

12.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyelayev et al., JP 2017002899 A (U.S. Patent US 10,132,226 will be referred to hereafter), in view of Werni et al., US 2015/0107458, and in further view of Sims, US 2011/0035903.

Regarding Claim 26
Vyelayev and Werni teach the system as rejected in Claims 1, 8-9, and 24 above. Vyelayev further discloses that the locking fixing element (19) is formed as a spring bracket. However, Vyelayev does not explicitly disclose that the locking fixing element is configured as a shaped sheet metal part. 

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the locking fixing element of Vyelayev/Werni is configured as a shaped sheet metal part as Vyelayev teaches that the flocking fixing element is formed as a spring bracket and Sims teaches that it is well known in the art for spring brackets to be configured as shaped sheet metal members. Therefore, it is obvious that the locking fixing element of Vyelayev/Werni is configured as a shaped sheet metal part. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746